Citation Nr: 0736342	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD) for the period from June 30, 2003 to May 11, 
2007.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD for the period beginning on May 
11, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
RO in Boston, Massachusetts, that inter alia granted service 
connection for PTSD and assigned an initial rating of 30 
percent effective from June 30, 2003.  

Custody of the file was subsequently transferred to the RO in 
Hartford, Connecticut, which is currently VA's Agency of 
Original Jurisdiction (AOJ).  

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The veteran testified before the RO's Decision Review Officer 
(DRO) in November 2004, and he testified before the 
undersigned Veterans Law Judge in a videoconference hearing 
from the RO in February 2006.  

In conjunction with the videoconference hearing the 
undersigned Veterans Law Judge granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2007).  

In March 2006 the Board remanded the issue of initial 
evaluation in excess of 30 percent to the RO for further 
development.  

In a July 2007 rating decision the RO increased the rating 
for PTSD to 50 percent, effective on May 11, 2007.  

Inasmuch as rating higher than 50 percent was available 
before and after May 11, 2007, and inasmuch as a claimant is 
presumed to be seeking the maximum available benefit for a 
given disability, the claim for higher rating as reflected on 
the title page remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The Board's action in March 2006 referred two issues to the 
RO for appropriate action as AOJ: the veteran's claim for 
service connection for substance abuse as secondary to his 
service-connected PTSD, and the veteran's contention that his 
nonservice-connected pension benefits were incorrectly 
reduced consequent to temporary 100 percent ratings for 
inpatient treatment exceeding 21 days (May 24-July 31, 2004, 
and May 17-August 31, 2005).  

There is no indication in the file that the RO has taken any 
action on either of these issues, and they are accordingly 
again referred to the RO for appropriate action.  

Finally, the Board notes that the veteran's representative 
filed a Motion for Reconsideration in November 2007 that 
addresses the  Board's March 2006 decision denying service 
connection for hepatitis C.  

The Motion for Reconsideration will be subject to a separate 
action by the Board, and the veteran will be advised as to 
the Board's determination on that Motion.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From June 30, 2003 up to February 11, 2004 the mild-to-
moderate service-connected PTSD is not shown to have been 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  

3.  Beginning on February 11, 2004 the severe service-
connected PTSD is shown to have been productive of a 
disability picture that more closely approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

4.  Beginning on February 11, 2004, the service-connected 
PTSD alone is not shown to be been productive of occupational 
and social impairment in most areas, such as work, school, 
family relations, judgment, thinking or mood and an inability 
to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD prior 
to February 11, 2004 are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 
(2007).  

2.  The criteria for the assignment of an evaluation of 50 
percent for the service-connected PTSD are met effective on 
February 11, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9411 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue.  In September 
2003, prior to the January 2004 rating decision on appeal, 
the RO advised the veteran of the elements required to show 
entitlement to service connection, not the elements for an 
increased rating for a disability already service-connected.  

However, in April 2006 during the pendency of the appeal the 
Appeals Management Center (AMC) sent the veteran a letter 
advising him that to show entitlement to a higher rating for 
the service-connected PTSD the evidence must show that 
condition had increased in severity.  

The letter described the types of medical and lay evidence 
acceptable toward proving such an increase.  The veteran had 
ample opportunity to respond before the file was sent to the 
Board for appellate review.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2006 AMC letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2006 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The April 2006 letter specifically asked the veteran, "If 
there [was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" claim.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the July 
2007 Supplemental Statement of the Case (SSOC).  

As indicated, the AMC gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC of January 2005 and SSOCs of July 2005 and July 
2007, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the April 2006 letter cited above.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file; the 
file also contains non-VA records from those medical 
providers identified by the veteran as having relevant 
documents, as well as the veteran's complete SSA disability 
claim file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated, and 
in fact the veteran notified VA in April 2006 that he has no 
further evidence to submit.  

The veteran has been afforded a hearing before the RO's DRO 
and a hearing before the Board, and he has been afforded 
appropriate VA medical examinations in support of his claim.  
The veteran does not assert, and the evidence does not show, 
that his symptoms have become worse since his last VA medical 
examination in May 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, June 30, 2003.  


Initial evaluation from June 30, 2003 to May 11, 2007 

A VA mental health intake assessment in January 2003 by a 
psychologist noted that the veteran had been through 
substance abuse therapy on five previous occasions (1988, 
1991, 1995, 1996 and 2001) and had been incarcerated for 
drug-related offenses.  There was no history of psychiatric 
treatment, but the veteran reported symptoms consistent with 
PTSD (specifically nightmares).  The veteran reported that he 
left his job as a welder due to drug problems.  

The veteran was observed to be alert and appropriately 
dressed and groomed.  The veteran related well to the 
interviewer and his thinking was oriented, coherent and 
logical.  His mood was normal and appropriate.  There was no 
evidence of hallucinations.  The veteran's memory was normal, 
his concentration was good, and his abstract reasoning and 
judgment were fair.  The psychologist diagnosed cocaine 
dependence and assigned a current Global Assessment of 
Functioning (GAF) of 60.  

The veteran underwent VA substance abuse treatment beginning 
in January 2003 with apparent success (except for documented 
relapses as noted below), although the veteran remained 
unemployed and homeless.  Clinical notes show GAF of 50 in 
April 2003 (by a psychologist), GAF of 40 in June 2003 (by a 
social worker), and GAF of 42 in August 2003 (by a social 
worker).  

A VA psychiatry note dated in June 2003 shows current 
reported symptoms of sleep disturbance (nightmares and cold 
sweats).  The veteran was casually dressed and had 
appropriate hygiene.  

The veteran was alert, oriented, pleasant and cooperative.  
His speech was goal-oriented with normal kinetics; his mood 
was mildly anxious and his affect was constricted.  Thought 
content was appropriate, sensorium was clear, and memory 
appeared to be intact.  There were no homicidal or suicidal 
ideations and no hallucinations.  There was no indication for 
psychotropic medications.  The psychiatrist's assessment was 
that of cocaine dependence, rule out PTSD.  

Follow-up notes by the same psychiatrist in August 2003 and 
December 2003 noted that the veteran had begun taking 
medication for depression, although the veteran's demeanor 
during interview was as noted in June 2003.  The 
psychiatrist's impression was that of cocaine dependence in 
remission, and depression.  

The veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in October 2003 in which he reported symptoms as 
follows: depression, nightmares, intrusive thoughts, very 
poor sleep, and cold sweats.  The veteran stated that he was 
taking medication for his symptoms of depression and PTSD.

The veteran had a VA-contracted psychiatric examination in 
October 2003 in which he reported nightmares with sweats, 
anxiety, agitation, exaggerated startle, and avoidance of 
crowds; he denied panic attacks, obsessions, compulsions, or 
phobias.  The veteran described a history of abuse of 
cocaine, alcohol, marijuana and LSD to which he attributed 
the failure of his marriages and the loss of his employment.  
The veteran reported incarceration for drug abuse, parole 
violation and gambling.  The veteran denied ever having used 
intravenous (IV) drugs.  

Mental status examination revealed the veteran to be mildly 
anxious.  His speech and psychomotor activity were normal.  
He described his own mood as tense, and his affect was 
appropriate to his mood.  

The veteran's perception was unimpaired and his insight, 
judgment, memory and cognition were intact.  There was no 
formal thought disorder, and his though content was free from 
delusional, obsessive, compulsive, panic, phobic, suicidal, 
homicidal, or dissociative symptoms.  

The examiner assigned an overall GAF of 46, but also 
characterized the residuals of PTSD as "mild to moderate."  

The examiner diagnosed chronic PTSD, substance abuse 
(cocaine), and alcohol dependence.  The examiner stated that 
the criteria for PTSD was satisfied, but that the veteran had 
a far greater problem with substance dependence not yet 
technically in remission, based on the examiner's feeling 
that the veteran would resume abusing drugs if he had the 
financial means to do so.  

The veteran was hospitalized by VA for three days beginning 
on February 11, 2004 due to PTSD-related complaints 
(nightmares, intrusive thoughts, anxiety, agoraphobia, 
decreased memory and concentration, and hypervigilance).  The 
veteran was noted to have decreased eye contact, low speech, 
and blunted affect; he was anxious and depressed but not 
suicidal or homicidal.  The veteran was fully oriented.  
Discharge diagnosis was that of severe PTSD due to combat 
residuals, and dysthymic disorder.  The current GAF was 35.  

The veteran received VA inpatient hospitalization for PTSD 
(phase I of the inpatient PTSD program) during the period May 
24 to July 5, 2004.  At the time of his admission the veteran 
complained of ongoing PTSD symptoms including recurrent 
thoughts and dreams of his combat experiences, emotional and 
psychological reactivity to cues that remind him of those 
events, avoidance behavior, and exaggerated startle response; 
he also reported general insomnia, sad mood, anxiety, 
problems with concentration and memory, restlessness, social 
withdrawal, and auditory hallucinations.  

Mental status examination showed that the veteran was neat, 
clean, cooperative, fully oriented, with no significant 
cognitive or memory impairment; there was no formal thought 
disorder but mood was anxious and depressed and affect was 
constricted.  

Discharge diagnosis was that of chronic severe PTSD, 
depressed bipolar spectrum illness, and alcohol and cocaine 
dependence both in remission since January 2003.  The 
discharge GAF was 40.  

The veteran's ex-wife submitted a statement in September 2004 
stating that the veteran returned from service greatly 
changed from the happy-go-lucky person that he was prior to 
service.  She generally described a series of failures in 
social, familial, and employment relationships; of interest, 
she did not mention the veteran's history of substance abuse.  

A VA clinical intake note, by a psychologist, dated in 
September 2004 states that the veteran had a relapse into 
drinking alcohol and smoking cocaine but had been reaccepted 
into VA substance abuse program.  During interview the 
veteran was appropriately dressed and groomed and related 
well to the interviewer.  His speech was normal and his 
thought process was oriented, coherent and logical.  

Mood was in the normal range and appropriate, and there was 
no evidence of hallucinations.  Memory was normal.  The 
psychologist diagnosed cocaine dependence, alcohol 
dependence, nicotine dependence, PTSD, and depressive 
disorder not otherwise specified, and assigned a current GAF 
of 45.  

During the veteran's DRO hearing in November 2004 he reported 
current nightmares and night sweats at least two or three 
times per week.  He reported hypervigilance, but to a lesser 
degree since living in a shelter environment, and reported 
rage and thoughts of violence in the past.  He stated that he 
was unable to work as a welder due to nonservice-connected 
physical impairment (post-service cervical spine injury); 
however, he also reported that PTSD made it difficult to deal 
with people, so in his opinion he would be unemployable even 
if his physical disability could be resolved.  The veteran 
also attributed two failed marriages to PTSD.  

The veteran relapsed into drug abuse in December 2004.  His 
readmission interview into VA drug rehabilitation, performed 
by a psychologist, noted reported PTSD-related symptoms of 
sleep impairment, nightmares, and intrusive thoughts, as well 
as symptoms of depressive disorder (depressed and labile mood 
and low energy and interest).  

During interview the veteran was alert, attentive, and fully 
oriented.  His appearance and behavior were appropriate and 
reasonable, his grooming was appropriate, and his language 
was intact.  

The veteran's mood was euthymic and his affect was congruent 
with mood.  His thought process was normal and coherent, and 
there was no report of hallucinations, delusions, or 
obsession.  The veteran's insight was good, memory was 
intact, but judgment was impulsive; there were no homicidal 
or suicidal ideations.  

The psychologist diagnosed chronic PTSD and depressive 
disorder not otherwise specified, as well as alcohol and 
cocaine dependence and cannabis abuse.  The psychologist 
assigned a current GAF of 45.  

The veteran had VA inpatient psychiatric treatment from 
January to April 2004.  The discharge report, by a 
psychiatrist, noted alcohol abuse since age 13 and cocaine 
use since age 15.  The discharge diagnosis was that of 
alcohol dependence, cocaine dependence, and PTSD; the 
assigned GAF was 50.  

The veteran relapsed with cocaine in February 2005 and was 
readmitted to VA inpatient rehabilitation in March 2005.  
However, he tested positive for cocaine in April 2005 and was 
released from the rehabilitation program and enrolled in a 
substance abuse day program instead.  His diagnosis at the 
time was chronic PTSD, cocaine dependence, and alcohol 
dependence in early remission; his GAF was 42.  

The veteran was readmitted to VA rehabilitation in May 2005.  
A VA psychiatric evaluation in May 2005 noted current 
reported PTSD symptoms of nightmares, night sweats, high 
anxiety in crowds, hypervigilance, trust issues, emotionally 
"cold," depression, and anger/irritability, as well as 
history of cocaine and alcohol abuse.  

The veteran's discharge summary in August 2005 records the 
following PTSD symptoms by cluster: reexperiencing symptoms 
(intrusive memories, nightmares, night sweats, flashbacks), 
avoidance/numbing (social isolation and depression), 
hyperarousal (sleep disturbance and hypervigilance).  At the 
time of the veteran's discharge from the rehabilitation 
program in August 2005 the psychologist characterized PTSD as 
"chronic and severe" and assigned a GAF of 42.  

Following discharge from the rehabilitation program in August 
2005 the veteran was observed to be under the influence, 
illegally on the grounds of the VA rehabilitation facility 
and demanding money from the patients.  VA police were 
advised to keep the veteran off the property.  

In October 2005 the veteran was discharged from VA day 
substance abuse program for non-compliance.  
 
The veteran testified in February 2006 that medication had 
not improved his anger management problems.  He also 
attributed his history of drug abuse to PTSD.  He complained 
that the grant of temporary 100 percent evaluation for 
inpatient treatment in excess of 21 days had caused the RO to 
interrupt payment of his nonservice-connected pension (in 
effect from June 2003), resulting in actual loss of income.  
He reported having been in and out of VA drug rehabilitation 
programs, but stated that he had been drug-free since the 
previous May.   

The veteran was interviewed by a psychiatrist for SSA 
disability benefits in March 2006.  The veteran reported 
nightmares, flashbacks, depression, lethargy, lack of 
appetite, irritability, and sleep impairment.  The veteran 
reported that he was homeless and spent his time avoiding 
people.  

During interview, the veteran was cooperative but irritable, 
mildly despondent, and anxious.  There we no signs of overt 
psychosis such as delusions, hallucinations or disorganized 
thinking, and there was no indication of homicidal or 
suicidal ideation.  

The veteran appeared to present with low self-esteem and 
feelings of helplessness, but he was fairly well oriented in 
all spheres and his sensorium was clear.  His memory was 
fair, and his attention span and concentration were decreased 
to some extent.  

The veteran had some insight into his situation, and his 
judgment was fair.  The psychiatrist diagnosed PTSD with 
dysthymia, rule out major depression as a differential 
diagnosis.  

The veteran was also interviewed for SSA disability benefits 
by a psychologist in April 2006, who considered the period 
December 2005-April 2006.  The psychologist noted that during 
VA inpatient treatment the veteran had been able to 
participate in a bicycle repair project, both working 
independently and interacting with others (although having 
difficulty when he perceived "pressure" from others).  

The psychologist noted that the veteran had a 30-year career 
as a welder but could no longer do welding due to decreased 
power in the right hand.  The psychologist noted that when 
sober the veteran was able to function adequately and to 
interact appropriately with others, although preferring and 
functioning best in a more solitary and independent work 
environment.  

Also, the veteran remained currently homeless despite the 
availability of VA residential opportunities.  The veteran 
denied substance abuse for the preceding year, but the 
psychologist assigned limited credibility based on documented 
relapse during the period.  

Clinical evaluation showed fair memory, decreased 
concentration, moderate despondency, mildly anxious mood, 
mild irritability, and no psychotic symptoms.  The 
psychologist stated that with substance abuse the veteran was 
quite impaired both socially and cognitively.  However, 
without substance abuse the veteran was able to function 
adequately, care for himself independently, interact with 
others, and participate in vocational activities.  

The psychologist also stated, in a Functional Capacity 
Assessment (FCA), that the veteran was capable of 
understanding, retaining and performing simple 1-2 step tasks 
in a normal workday and workweek; more complex tasks may be 
occasionally difficult given the veteran's decreased 
concentration and mild anxiety.  

The veteran was able to sustain energy and concentration and 
maintain regular attendance when sober.  He was able to make 
simple work-related decisions and ask relevant questions.  
The veteran's preference for solitary, independent work 
environment would not allow for close and continuous 
interaction with co-workers or bosses, and he would not work 
well with the general public secondary to depressive mood and 
irritability.  

However, his supervisors could provide positive corrective 
feedback.  The veteran was able to maintain basic standards 
of hygiene and social conduct when motivated, and to travel 
to new places, perceive and respond to hazards, and set 
realistic work goals without assistance.  

In summary, the psychologist assessed understanding and 
memory, sustained concentration and persistence, social 
interaction, and adaptation as either "not significantly 
limited" in 11 specific areas and as "moderately limited" 
in 9 other specific areas; the veteran was not assessed as 
"markedly limited" in any specific area.  

An SSA decision in May 2006 denied the veteran's request for 
Supplemental Security Income benefits.  The decision stated 
that the medical evidence showed the presence of a 
psychiatric impairment limiting the veteran to not more than 
simple job duties, but stating that the veteran had a 
favorable outlook to transition into the labor market 
performing simple, unskilled, light level work; accordingly, 
the veteran's overall condition did not meet SSA's basic 
definition of "disability."  

On comparison of the observed and reported symptoms to the 
rating criteria, the Board finds that the symptoms prior to 
February 11, 2004 were squarely within the criteria for the 
current 30 percent rating - having occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  
Also, prior to February 11, 2004 the VA treatment record 
characterized the service-connected PTSD as "mild to 
moderate" in severity.  

However, beginning with the VA inpatient treatment on 
February 11, 2004, the PTSD has been consistently 
characterized as "severe" in treatment records.  Further, 
the evidence beginning on February 11, 2004 documents many of 
the symptoms associated with the 50 percent rating; i.e., 
difficulty in understanding complex commands, impairment of 
memory; impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

The Board accordingly finds that beginning February 11, 2004 
the veteran's disability has more closely approximated the 
criteria for a 50 percent rating.  

The Board has considered the veteran's GAF scores over time.  
The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 31 and 40 indicate some impairment in 
reality testing or communication or major impairment in 
several areas.  GAF scores between 51 and 40 indicate serious 
symptoms or any serious impairment in social, occupational or 
school functioning. GAF scores between 51 and 60 indicate 
moderate symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  

In this case, the veteran's GAF scores of record fluctuated 
significantly, from a high of 60 in January 2003 to a low of 
35 in February 2004.  Otherwise, the GAF scores were 
consistently between 40 and 50, and most consistently between 
42 and 45.  The Board finds that these GAF scores are 
consistent with the Board's assignment of a rating of 50 
percent, effective from February 2004.  

Accordingly, based on the evidence and analysis above, the 
Board finds that the veteran's disability more closely 
approximated the criteria for a rating of 50 percent 
beginning on February 11, 2004, but not before.  

The Board has considered whether a rating in excess of 50 
percent is appropriate.  However, the evidence does not show 
that the veteran's PTSD has been productive of occupational 
and social impairment in most areas, such as work, school, 
family relations, judgment, thinking, or mood, or by total 
occupational and social impairment, as required for the 
higher rating.  

In arriving at a conclusion, in addition to the medical 
evidence, the Board has carefully considered the lay evidence 
of record, to include the statement by the veteran's ex-wife 
and his testimony before the DRO and before the Board.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, 
a layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   
In this case, the lay evidence was offered to show the 
veteran's symptoms over time, which is within the competence 
of the respective parties.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, even affording full credibility to the veteran 
and his ex-wife, nothing in the lay evidence offered by 
either party shows that the veteran's symptoms have more 
closely approximated the criteria for a rating higher than 50 
percent.  


Evaluation from May 11, 2007

The veteran had a VA medical examination on May 11, 2007 
during which he reported dissociative flashbacks on a regular 
basis, nightmares and night sweats on a regular basis, sleep 
disruption, difficulty with anger management, and 
hypervigilance.  These symptoms were aggravated by chronic 
homelessness and unemployment.  During examination the 
veteran's affect was blunt and constricted and his mood was 
depressed; his thought process was logical without evidence 
of a thought disorder.  The veteran did not report a history 
of hallucinations; he denied active suicidal ideation but 
admitted to passive suicidal thoughts.  Cognition was grossly 
intact, but insight and judgment were poor.  

The examiner diagnosed PTSD, alcohol and cocaine 
abuse/dependence, and dysthymic disorder.  The examiner 
assigned a GAF of 40-45.  

The examiner stated an opinion that the veteran's PTSD 
symptoms have contributed to his overall level of disability, 
but it is at least as likely as not that the chronic 
substance abuse is also a substantial contributor to the 
overall disability, as noted in SSA records.  Also, many of 
the veteran's PTSD symptoms (e.g., sleep disturbance and 
hypervigilance) are aggravated by, if not substantially 
caused by, his homelessness, and have actually helped the 
veteran as a survival tool on the streets.  

The Board finds that the VA examination above is entirely 
consistent with the current rating of 50 percent.  The 
symptoms noted by the examiner, and the GAF score assigned, 
are all consistent with medical evidence from February 11, 
2004.  

Further, nothing in the VA examination shows that the 
veteran's disability from May 2007 has more closely 
approximated the criteria for a higher rating of 70 percent 
(occupational and social impairment in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
or by total occupational and social impairment).  

Specifically, there is evidence of some of the symptoms 
characteristic of 70 percent rating (impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to maintain establish and maintain effective 
relationships), but the other characteristic symptoms 
associated with the 70 percent rating are not shown (suicidal 
ideation, obsessional rituals, speech abnormalities, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, and neglect 
of personal appearance and hygiene).  

In short, the veteran's symptoms from May 11, 2007 do not 
meet criteria of a rating higher than 50 percent.  

Accordingly, based on the evidence and analysis, the Board 
finds that the criteria for a rating in excess of 70 percent 
are not met, and the claim must accordingly be denied.  
 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence demonstrates 
that the veteran's disability picture most closely 
approximates a higher disability rating of 50 percent 
effective February 11, 2004, and the benefit-of-the-doubt 
rule is accordingly for application to that extent.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD effective on February 11, 2004 is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

A rating in excess of 50 percent for the service-connected 
PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


